DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicant’s response filed 02/24/2022.
	Claims 1-6, 9, 12, and 13 remain pending.
	Claims 7, 8, 10, and 11 remain cancelled.
	No claims are currently amended.
	Claims 1-6, 9, 12, and 13 are currently under consideration to the extent that they read upon Applicant’s elected species. 

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drexel et al (US 2,797,181)(IDS Reference) and Arnold et al (US 6,669,752).
Drexel teaches a composition comprising 150 parts calcium monomethythiocarbamate (metam), 164 parts calcium nitrate, and 1836 parts water (see entire document, for instance, example 3).  The result is a ratio of 1:1.09 metam to calcium nitrate, with metam being present in an amount of about 7% and calcium nitrate being present in an amount of about 7.5%.  The composition is taught as having storage stability (see entire document, for instance, example 3).  
Drexel while teaching the use of calcium nitrate as a cation source (see entire document, for instance, column 1, lines 48-50), does not directly teach that the cation source is calcium thiosulfate.
Arnold teaches an agricultural composition comprising calcium salts, wherein in the calcium salts are taught as being selected from calcium nitrate, calcium thiosulfate, and calcium chloride (see entire document, for instance, column 5, lines 51-54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize calcium thiosulfate taught by Arnold either in place of, or in combination with, the calcium nitrate taught by Drexel as the cation source.  One would have been motivated to do so since Drexel teaches the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  Further, MPEP 2144.06(II) states “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”.
Response to Arguments
	Applicant argues in the remarks filed 02/24/2022 that a person of ordinary skill in the art would not have been motivated to combine the teachings of Drexel and Arnold.  Applicant asserts that Drexel and Arnold are directed to different agricultural purposes, and therefore, Applicant asserts that different uses in Drexel and Arnold would have led the artisan away from combining the references.  Applicant’s argument is not found persuasive.  Specifically, both Drexel and Arnold are directed to the realm of agricultural compositions, wherein Drexel broadly teaches the use of an auxiliary source of cations, wherein said source “can be any soluble ionizable neutral or basic compound such as alkali and alkaline earth metal sulfates, nitrates, and phosphates” (see entire document, for instance, column 1, lines 48-51).  Therefore, one of ordinary skill in the art would be 
	Applicant further argues that the instant specification Applicant notes several advantages of calcium thiosulfate, and Applicant believes that is sufficient to rebut a finding of obviousness.  Applicant’s argument is not found persuasive.  First, it is noted that calcium thiosulfate is one of Applicant’s three preferred calcium salts - calcium thiosulfate, calcium chloride, and calcium nitrate (see the Title of the instant Application).  Further, Applicant’s assertion that the instant specification indicates a preference for calcium thiosulfate does not abrogate the teaching of the three preferred calcium compounds in the instant specification.  Further, the three species of calcium compound taught by Arnold are the exact same three species taught in the instant specification.  Applicant has not indicated unexpected results of the calcium thiosulfate, in fact, it appears that the only discussion of a surprising aspect is “The claimed inorganic compounds: calcium thiosulfate (CaS2O3), calcium nitrate Ca(NO3)2 and/or calcium chloride (CaCl2) have the right solubility and proved surprisingly stable in a concentrated solution together with soil fungicides,10 insecticides or fumigants, more in particular dithiocarbamate based fumigants like metam salts.”  Notably, this includes the three calcium compounds of Arnold.  Additionally, it is noted that the art is not required to teach the same reasoning for adding components as Applicant, MPEP 2144 (IV) states “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 411 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611